DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 (arm and hand combination) in the reply filed on 10/24/22 is acknowledged.

Claim Objections
Claims 1-4 and 6-13 are objected to because of the following informalities:  
Claim  1 is objected to for the paragraph beginning with (B), since it isn’t clear how the actuators are “configured to be coupled to the hand assembly via a set of hand cables”, if, as conditions (1)-(3) allow, the arm assembly isn’t even included in the “powered orthotic device”. Similarly, it isn’t clear how there are hand cables which couple the actuators to the hand assembly, if the hand assembly isn’t included in the “powered orthotic device” (as conditions (1)-(3) allow). For example, if there is only an arm assembly, how are cables coupling to the hand assembly. If there is only a hand assembly, how are cables coupled to the arm assembly? 
Further, the claim is unclear since it isn’t clear how the actuators would be “configured in relation to the arm assembly” if the arm assembly isn’t included in the claimed device. Similarly, it isn’t clear how the actuators would be “configured in relation to the hand assembly” if the hand assembly isn’t included in the claimed device. 
Further, the claim is objected to for referring to “a forearm of a subject” and “an upper arm of the subject” and “a thumb” and “a set of fingers” with improper antecedent basis.
Further, the claim is objected to for referring to “an arm” when it isn’t clear whether this is referencing the “forearm” or “upper arm” previously mentioned in claim 1, or whether this is a distinct element.
Further, the claim is indefinite for referring to “the first forearm module” when it isn’t clear if this is referring to the previously claimed “forearm module” or whether this is distinct.
Further, the claim is objected to for claiming that the body parts are selected from groups (a)-(c), but then the device comprises either elements (1)-(3). It isn’t clear for example, how the device is for use with a thumb/fingers but then only includes an arm assembly. Similarly, it isn’t clear how the device could be for use with the forearm/upper arm but then only include a hand assembly.  
Claim 2 is objected to for claiming there is a “set of arm cables” which comprises “a single elbow cable”. If there is a set, it isn’t clear how there is only a single cable in that set.
Claim 3 is objected to for claiming the “set of hand cables” comprises “a single hand cable”. If there is a set, it isn’t clear how there is only a single cable in that set.
Further, the claim is objected to for claiming that there is a “second actuator” when the claims haven’t established the presence of a “first” actuator.
Claim 4 is objected to for claiming there is a “second actuator” when the claims haven’t established the presence of a “first” actuator.
Claim 6 is objected to for referring to “the arm” when it isn’t clear whether this is referencing the “forearm” or “upper arm” previously mentioned in claim 1, or whether this is a distinct element. 
Further, the claim refers to a sensor array “making electrical contact with skin of the arm”, but it isn’t clear whether or not the “skin of the arm” is part of the positively claimed “powered orthotic device” or not based on the language of the claim. If the “skin of the arm” is intended to be positively claimed, this would require a rejection under 35 U.S.C. 101 for positively claiming a part of the body. However, the claim doesn’t make it clear that the skin is not positively claimed, making this unclear. 
Claim 7 is objected for claiming the set of sensors is “located on the upper arm of the subject” and/or “the forearm of the subject” since it isn’t clear whether this is an attempt to positively claim “the upper arm of the subject” and “forearm of the subject” as being a part of the “powered orthotic device” or not. As it is presently worded, it appears the claim might be positively claiming the upper arm and forearm as being a part of the device, which would require a rejection under 35 U.S.C. 101. 
Claim 8 is objected to for referring to ‘volitional EMG signals from the EMG sensor array” when these were already referenced in claim 6, from which this claim indirectly depends. It is assumed these are referring to the same signals, but clarification is required. 
Claims 9-10 are objected to for having improper antecedent basis for “the grasp cable”. It isn’t clear whether these are depending from the wrong claim, or whether the claim is missing the definition of what this “grasp cable” might be.
Claim 11 is objected to for referring to “an arm assembly” with improper antecedent basis.
The claim also refers to the “upper-arm cuff” when claim 1 from which this indirectly depends, has called this an “upper arm cuff”.
Claim 12 is objected to for referring to the “upper-arm” when claim 1 from which this indirectly depends, has called this an “upper arm”.
Claim 13 is objected to for referring to a “third hard shell” and “third strap” when there is no first or second strap claimed.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 35, 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "32" have both been used to designate “grasp module”.  Further, “84a” and “84b” have both been used to designate “gear mechanism”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “hand assembly” and “grasp module”.  Further, reference character “10” has been used to designate both “set of linear actuators” and “actuator assembly”. Further, “84a” is used to designate both “gear mechanism” and “first gear”. Character “84b” is used to designate both “gear mechanism” and “second gear”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figures 3a-b, 4b, 5a-d are all too blurry to make out details therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the device includes “an arm assembly”, “a hand assembly”, or “combinations of the arm assembly and the hand assembly”. Since each of the arm and hand assembly each comprise multiple constituent parts, it isn’t clear whether or not the claim is allowing the “assembly” to be chosen from (1), (2), or both (1) and (2), or whether the claim is allowing the “assembly” to be chosen from (1), (2), or combinations of (1) and (2) (e.g. the assembly could comprise the “upper arm module” and “upper arm cuff”, and “a thumb saddle” and still meet the boundaries of the claim). 
Additionally, the claim is indefinite for claiming there is a “set” of linear actuators, the “set” doing both of the movement of the hand assembly as well as the arm assembly. However, claims 2-4 appear to indicate that the set includes only two linear actuators, wherein each one is responsible for the movement of only one of the elbow/thumb joint. The specification and drawings don’t label the set, and so it isn’t clear whether the set of actuators includes multiple actuators which perform movements of both joints, or whether only one of the actuators is moving one of the joints.  The Examiner notes that reference to the “set” of actuators performing various functions (claims 2-4, 8-10), but since it isn’t clear what the set of actuators is and whether each actuator in the set performs all actions, the scope of these claims is likewise unclear.
Claim 12 is indefinite for claiming there are both first and second flexible sensor straps “for situating the set” of forearm/upper arm sensors onto parts of the subject’s arm. However, claim 7, from which this depends, has indicated that there is a choice of either the upper arm EMG sensors or the set of forearm sensors, making it unclear whether both straps are required by the claim, even if only one set of sensors is included in the device as per claim 7. 
Claim 14 is indefinite for claiming the upper arm module, forearm module, or both have “length adjustments” but it isn’t clear whether this is attempting to claim a functional limitation of the modules, or whether this is stating that “length adjustments” is an actual physical thing.  The specification doesn’t indicate what “length adjustments” is/are, how they work, whether this might be a 35 U.S.C. 112f invocation, or go into any detail thereof. Since the specification doesn’t elaborate, and there isn’t any indication in the drawings as to what this might be, the claim is unclear. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean et al. (US 20090227925 A1) hereinafter known as McBean in view of Funk et al.  (US 4651719 A) hereinafter known as Funk.
Regarding claim 1 McBean discloses a powered orthotic device (Abstract) for use in assisting relation motion of body parts of a subject (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of McBean discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example the Abstract.) the body parts being selected from the group consisting of (a) a forearm and an upper arm, (b) a thumb and a set of fingers, and (c) combinations thereof (this is not a part of the positively claimed invention), the device comprising:
at least one assembly selected from the group consisting of:
an arm assembly (Figure 1 item 2) having:
an upper arm module (34), an upper arm cuff coupled to the upper arm module (4), configured to removably attach the upper arm module to an upper arm of the subject (this is stated as a functional limitation (See explanation above). See also [0061].),
a forearm module (32), a forearm cuff coupled to the forearm module (4),
an elbow module (8) moveably linking the upper arm module and the forearm module (this is stated as a functional limitation (see explanation above). See also the Figure 1 and the Abstract);
a hand assembly ([0061]; Figure 18) having a grasp module including a finger saddle (34 (top)) that is removably attachable to a set of fingers (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of McBean was considered capable of performing the cited intended use. See, for example Figure 18) and a thumb saddle (34 (bottom)) that is removably attachable to a thumb (this is likewise an intended use (See the explanation above). See also Figure 18), and 
combinations of the arm assembly and the hand assembly ([0061] the arm and hand assemblies attached in series); and 
 an electrically powered actuator ([0065]) positioned remotely from an arm of the subject ([0082] any component of the device can be positioned in the external control system; [0105] the component includes actuators) and configured to be coupled to the arm assembly via a set of arm cables (this is stated as an intended use of the actuator (see explanation above). While the cable is not positively claimed, the Examiner also refers to Figure 1 item 12 which cable attaches the remote control system 18; as well as Figure 7; [0066] the actuator assembly can include tensile members 42 which can be a cable) and configured to be coupled to the hand assembly via a set of hand cables (this is stated as an intended use of the actuator (see explanation above). Again, the cable is not positively claimed. However, if the cables were claimed the person of ordinary skill, when reading McBean, would understand that the gearhead/motor 36 of the hand (Fig 18) includes the same constituent components as the arm embodiment and as such, would likewise include cables for their control/connection to the actuator. If the two are connected in series ([0061]) their control cables likewise would of course be distinct, as there are two distinct joints to move),
wherein the actuator is configured to cause relative motion of the upper arm module and first forearm module to cause motion of the upper arm and forearm (This is stated as a functional limitation of the actuator (see explanation above). See also [0065]) and the actuator is configured to cause relative motion of the finger saddle and thumb saddle to cause motion of the set of fingers and the thumb (This is stated as a functional limitation of the actuator (see explanation above). See also [0084]),
but is silent with regards to there being a set of actuators being linear and backdriveable.
However, regarding claim 1 Funk teaches that actuators can be linear, backdriveable actuators (Column 5 lines 59-61; ball screw; “forward and reverse stroke”). McBean and Funk are involved in the same field of endeavor, namely orthotic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of McBean so that the actuators are linear and backdriveable as is taught by Funk as a known drive mechanism to allow movement in two directions. Bi-directional movement is ideal for joints of the upper extremities since these often require both forward/reverse movements (e.g. abduction/adduction). The courts have held that the simple substitution of one known element for another to obtain predictable results in a prima facie case of obviousness. See MPEP 2143 (I)(B). 
Regarding claim 5 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes both arm and hand assemblies, so that the hand assembly is coupled to the forearm module of the arm assembly ([0061] linear coupling).
Regarding claim 15 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein Funk further teaches the linear actuator comprises at least one ball screw actuator (Column 5 lines 59-61).
Regarding claim 6 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses an EMG sensor array (Figure 3 item 24) configured to make electrical contact with skin of the arm (this is stated as an intended use of the sensor array (see explanation above). See also [0063]) which is in electronic communication with the set of electrically powered actuators ([0067]);
wherein the set of actuators is configured to respond to volitional EMG signals from the array (this is stated as an intended use of the actuators (see explanation above). However, also see [0067]).
Regarding claim 7 the McBean Funk Combination teaches the device of claim 6 substantially as is claimed,
wherein McBean further discloses the EMG sensor array is either located on the upper arm of the subject or the forearm of the subject, or both (Figure 3; [0063]).
Regarding claim 8 the McBean Funk Combination teaches the device of claim 7 substantially as is claimed,
wherein McBean further discloses the assembly includes the arm assembly (Figure 1) so that the actuators are configured to cause relative motion of the upper arm and forearm modules (this is stated as a functional limitation of the actuator. See the explanation above. See also [0067]).

Regarding claim 2 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes the arm assembly (Figure 1), 
the set of arm cables comprises a single elbow cable (Figures 7-8 item 42; [0066] cable), 
and wherein the set of actuators comprises a first actuator ([0065] motor),
wherein the elbow cable is attached to the first actuator (Figure 7 item 26; [0065] the housing 26 includes the motor and gearhead at the elbow pivot 8) and routed to the elbow module over a set of pulleys (Figure 8 items 44; [0066] pulleys) which cause relative motion of the upper arm module and the forearm module about an axis proximate an elbow of the subject (this is stated as a functional limitation (see explanation above). See also [0067]),
but is silent with regards to the cable having two ends so that the elbow is attached to the first actuator. 
However, regarding claim 2 the Examiner respectfully notes no difference between a continuous cable which is attached to the actuator vs. a cable with two ends which are both attached at the same location. The separation of the cable to have ends which are later secured together at the actuator is understood to be a simple change in shape. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by McBean.

Regarding claim 3 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes the hand assembly (Figure 18; [0061]), 
but isn’t clear on the details of the cables/actuators and pulley configuration of the hand.
However, regarding claim 3 McBean discloses (or makes obvious) all the elements claimed for the hand cables, in relation to the arm assembly (see rejection to claim 2 above). Since the disclosure of McBean makes the inclusion of the same configuration and actuation/activation obvious (see McBean [0061] the arm assembly and hand assembly can be present in series), the obviousness of utilizing the same cable/pulley setup as is disclosed in the arm assembly is clear. See also Figure 18 for the movements of the fingers in opposite directions.

Regarding claim 9 the McBean Funk Combination teaches the device of claim 7 substantially as is claimed,
wherein McBean further discloses the assembly includes the hand assembly (Figure 18; [0061]),
and the set of actuators is configured to respond to the EMG signals to move the grasp cable to cause relative motion of the finger saddle and thumb saddle (this is stated as an intended use (see explanation above). See also [0084]).

Regarding claim 10 the McBean Funk Combination teaches the device of claim 7 substantially as is claimed,
wherein McBean further discloses the assembly includes both the hand assembly and the arm assembly ([0061] both assemblies are included in series),
and the set of actuators is configured to respond to EMG signals to cause motion of both the upper arm and forearm modules, as well as to move the grasp cable to cause relative motion of the finger saddle and thumb saddle (this is stated as an “intended use” of the actuator (see explanation above). See also [0065] and [0084]).


Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNeam and Funk as is applied above in view of Goldfarb et al. (US 11207202 B2) hereinafter known as Goldfarb.
Regarding claim 11 the McBean Funk Combination teaches the device of claim 7 substantially as is claimed,
wherein McBean further discloses the assembly includes the arm assembly (Figure 1) attached to a first strap (4) for removably securing the upper arm cuff to the upper arm (this is stated as a functional limitation (See explanation above). See also [0061]), and 
the forearm cuff attached to a second strap (4) for removably securing the forearm cuff to the forearm (This is stated as an intended use of the cuff (see explanation above). See also [0061]),
but is silent with regards to whether or not the upper arm and forearm cuffs include hard shells.
However, regarding claim 11 Goldfarb teaches that orthotics which attach to the body can include rigid (hard) shells (Column 8 lines 50-53). McBean and Goldfarb are involved in the same field of endeavor, namely orthotics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the McBean Funk Combination so that the upper arm and forearm cuffs each include a rigid shell, as is taught by Goldfarb, in order to provide rigid portions to allow the mounting of the elongated support elements of McBean thereon. 
Regarding claim 12 the McBean Funk Goldfarb Combination teaches the device of claim 11 substantially as is claimed,
wherein McBean further discloses there being a flexible mechanism for situating the set up of upper arm EMG sensors on the upper arm ([0063]), and there being EMG sensors intended to be positioned on the forearm ([0084] when both assemblies are included, EMG sensors for positioning on both parts of the arm are taught),
but is silent with regards to the EMG sensors being positioned on flexible straps of the hard shells.
However, regarding claim 12 McBean teaches that the sensors can be positioned on the flexible elastic strap ([0080]) as one of the many locations of attachment of the sensors. While not disclosing specifically that the sensors are on their own flexible strap, the Examiner refers to MPEP 2144 which indicates it is routine to duplicate the essential working parts of the device (e.g. the straps of McBean) so that the sensors are on a strap separate from the securement strap, since this involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes the hand assembly (Figure 18; [0061]),
and the grasp module further comprises a third strap (Figure 18 item 4) for removably securing the hand assembly to the hand (this is stated as an intended use (see explanation above). See also [0084]),
but is silent with regards to the attachment including a hard shell.
However, regarding claim 13 see the rejection to claim 11 above regarding the obviousness of including a hard shell around any cuff attaching to the user’s body. 
Regarding claim 14 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes the arm assembly (Figure 1), 
but is silent with regards to one of the upper arm/forearm modules having “length adjustments” to accommodate a range of upper arm and/or forearm sizes. 
However, regarding claim 14 Goldfarb teaches an orthotic arm device which includes “length adjustments” to accommodate a range of upper arm and forearm sizes (Column 5 lines 59-62). McBean and Goldfarb are involved in the same field of endeavor, namely orthotics. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the McBean Funk Combination so that there are “length adjustments” as is taught by Goldfarb in order to allow the device to be fit to different users with different arm lengths. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBean and Funk as is applied above as is evidenced by Woge et al. (US 20200121478 A1) hereinafter known as Woge.
Regarding claim 4 the McBean Funk Combination teaches the device of claim 1 substantially as is claimed,
wherein McBean further discloses the assembly includes the hand assembly (Figure 18; [0061]),
and wherein McBean further renders obvious for the set of hand cables comprises a grasp cable having a first end and second end, and the set of linear actuators comprises a second linear actuator (see the explanation/rejections to claims 2/3 above.),
wherein Funk further teaches the actuator can be linear (see the rejection to claim 1 above),
and wherein the Combination further teaches the grasp cable is attached at the first end to the second linear actuator and at the second end to a grasp attachment point on the grasp module (while this is not explicitly disclosed, the person of ordinary skill in the art understands how the different actuators work, and how the cables should be appropriately modified to account for the linear actuator as opposed to rotary motor ("A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.)), 
so that (i) when the second linear actuator causes motion of the first end of the grasp cable in a first linear direction, the grasp cable increases intension on the grasp attachment point by pulling on the second end of the grasp cable, thereby causing the finger saddle to move towards the thumb saddle, and 
(ii) when the second linear actuator causes motion of the first end of the grasp cable in a second linear direction opposite the first direction, the grasp cable decreases tension on the grasp attachment point by decreasing tension on the second end of the grasp cable thereby causing the finger saddle to move away from the thumb saddle (this is stated as a functional limitation of the actuator, which the actuator of the McBean Funk Combination is understood to be capable of meeting when the linear actuator of Funk is used. See for example  Woge, in which a linear motor 32 moving in one direction causes movement of a finger in one direction and movement in the other direction causes movement in the other direction, based on the location of the cable attachment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/01/22